— Appeal by the defendant from a judgment of the County Court, Nassau County (Donnino, J.), rendered April 20, 2012, convicting him of burglary in the second degree (10 counts) and burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257 [2011]; People v Lopez, 6 NY3d 248, 255 [2006]). Angiolillo, J.P, Hall, Roman and Cohen, JJ., concur.